THIS was a bill in chancery filed by John Denlo, to procure the specific performance of a contract alleged to have been made by John Tipton with the mother of the complainant for the conveyance of a tract of land to the complainant on his arrival at the age of majority, in consideration of the mother’s relinquishing to the said Tipton the care and control of the complainant until his arrival at that age. The case was heard on the bill, exhibits, and depositions, and the bill was dismissed.
There seems to be no case made by the bill, or by the facts proved, upon which relief can be granted. The agreement with the mother, and Tipton's failure to perform it, might possibly afford ground for an action for damages or for services, but it does not appear that there *21was any such agreement for the conveyance of the land, as would authorize a decree for a specific performance at the suit of the son .
D. D. Pratt, for the plaintiff.
S. Yandes, for the defendant.
The decree is affirmed with costs, &c.